Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of 3 and 12 of PTO-303
The Applicant’s request for entry into AFCP 2.0 is acknowledged and appreciated, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program.  Therefore, the response is being reviewed under pre-pilot practice.
	
The amendments add new limitations to the claims which will need to be searched and checked for new matter.  Specifically, claim 1, has been amended to include the limitations, "the composition is a powder and subsequently forms a film" and “upon topical administration to an oral cavity”.  These limitations were not presented in any of the previously examined claims.  Accordingly, they would require a new search and consideration or determination whether these new limitations contain new matter.  In order to properly examine the new limitations more time would be required than the time provided for in the After Final Consideration Pilot Program 2.0.  

Response to Applicant’s remarks
Response to Rejections under 35 U.S.C. § 103
The Applicant’s remarks are based on the prior art reference, Cassin, failing to teach the new limitations of amended claim 1.  In particular, Applicant argues that 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632